Exhibit 10.2

MAGELLAN PETROLEUM CORPORATION

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT, made as of the grant date indicated in Section 3 below (the
“Grant Date”), and between Magellan Petroleum Corporation, a Delaware
corporation (the “Company”), and the undersigned individual (the “Optionee”),
pursuant to the Magellan Petroleum Corporation 1998 Stock Incentive Plan, as
amended (the “Plan”). Terms used but not defined herein shall have the same
meaning as in the Plan.

WHEREAS, effective the date hereof the Optionee has been appointed as the
Controller of the Company; and

WHEREAS, the Company, acting through the Compensation Committee and the full
Board of Directors has approved the award of Nonqualified Stock Options (the
“Options”) under the Plan to the Optionee (the “Award”).

NOW, THEREFORE, in consideration of the terms and conditions of this Agreement
and pursuant to the Plan, the parties agree as follows:

 

1. Grant of Options. The Company hereby grants to the Optionee the right and
option to purchase from the Company, at the exercise price set forth in
Section 3 below, all or any part of the aggregate number of shares of common
stock, par value $0.01 per share, of the Company, as such common shares are
presently constituted (the “Stock”), set forth in said Section 3.

 

2. Terms and Conditions. It is understood and agreed that the Options evidenced
hereby shall at all times be subject to the provisions of the Plan (which are
incorporated herein by reference) and the following terms and conditions:

 

  (a) Expiration Date. The Options evidenced hereby shall expire on the date
specified in Section 3 below, or earlier as provided in Section 7 of the Plan.

 

  (b) Exercise of Option. The Options evidenced hereby shall be exercisable from
time to time by (i) providing written notice of exercise ten (10) days prior to
the date of exercise specifying the number of shares for which the Options are
being exercised, addressed to the Company at its principal place of business,
and (ii) either:

 

  (A) Cash Only Exercise – submitting the full cash purchase price of the
exercised Stock; or



--------------------------------------------------------------------------------

  (B) Cashless Exercise – submitting appropriate authorization for the sale of
Stock in an amount sufficient to provide the full purchase price in accordance
with Section 5(d) of the Plan, or

 

  (C) Combination – tendering a combination of (i) and (ii) above.

 

  (c) Withholding Taxes. Without regard to the method of exercise and payment,
the Optionee shall pay to the Company, upon notice of the amount due, any
withholding taxes payable with respect to such exercise, which payment may be
made with shares of Stock which would otherwise be issued pursuant to the
Options.

 

  (d) Vesting. The shares covered by the Options shall vest as follows:

 

  (i) Seventy-Five thousand (75,000) Option shares shall vest in full on
October 1, 2010;

 

  (ii) Seventy-Five thousand (75,000) Option shares shall vest in full on
October 1, 2011; and

 

  (e) Acceleration. The Options evidenced hereby shall immediately be
accelerated and vest in full upon the occurrence of a “Change of Control” of the
Company as defined in Section 15 of the Plan.

 

  (f) Compliance with Laws and Regulations. The Options evidenced hereby are
subject to restrictions imposed at any time on the exercise or delivery of
shares in violation of the By-Laws of the Company or of any law or governmental
regulation that the Company may find to be valid and applicable.

 

  (g) Interpretation. Optionee hereby acknowledges that this Agreement is
governed by the Plan, a copy of which Optionee hereby acknowledges having
received, and by such administrative rules and regulations relative to the Plan
and not inconsistent therewith as may be adopted and amended from time by the
Committee (the “Rules”). Optionee agrees to be bound by the terms and provisions
of the Plan and the Rules.

 

3. Option Data.

 

Optionee’s Name:   Susan M. Filipos

Number of shares of Stock

Subject to this Option:

  150,000 (one hundred, fifty thousand) shares Grant Date:   October 1, 2009
Exercise Price Per Share:   $1.40 per share Expiration Date:   October 1, 2019

 

-2-



--------------------------------------------------------------------------------

4. Miscellaneous. This Agreement and the Plan (a) contains the entire Agreement
of the parties relating to the subject matter of this Agreement and supersedes
any prior agreements or understandings with respect thereto; and (b) shall be
binding upon and inure to the benefit of the Company, its successors and assigns
and the Optionee, her heirs, devisees and legal representatives. In the event of
the Optionee’s death or a judicial determination of his incompetence, reference
in this Agreement to the Optionee shall be deemed to refer to her legal
representative, heirs or devisees, as the case may be.

* * * * * *

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officer, as of the date identified below.

 

Agreed to:     MAGELLAN PETROLEUM CORPORATION

/s/ Susan M. Filipos

    By:  

/s/ Daniel J. Samela

Optionee: Susan M. Filipos       Name: Daniel J. Samela       Title: Chief
Financial Officer Date: October 1, 2009      

 

-3-